Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030013602 by Uchida et al (hereinafter Uchida) in view of US 20070072036 by Berta et al (hereinafter Berta). 

Regarding Claim 1, Uchida discloses an MEA (Fig. 1A [0005]). The MEA includes a cathode and anode (13 Fig. 1) and electrolyte member therebetween (11 Fig. teaching “a cathode and an anode, an electrolyte membrane stacked between the cathode and anode”).  

The electrolyte membrane comprises a first layer (16 Fig. 1 teaching “the reinforcing layer”). 

The MEA also includes an ion conductive polymer catalyst layer (12 Fig. 1 teaching “the electrolyte membrane comprises at least one ionomer layer, the at least one ionomer layer including a first layer stacked on one side of the cathode or anode, a second layer stacked on one side of the first layer, wherein the first layer has a smaller cross-sectional area than a cross-sectional area of the reinforcing layer and larger than or equal to the cross-sectional area of the cathode or anode”). 

Uchida fails to disclose the second layer. 

However, Berta discloses an inventive solid polymer electrolyte layer for an MEA wherein one or both sides of the electrolyte membrane layer may include a second ion exchange material formed of an ionomer located along the entire length of the electrolyte layer about its length, which is located between the electrolyte layer and an adjacent catalyst (12 Fig. 1, 3 [0052] teaching “a second layer, the second layer having at least the same cross-sectional area as that of the reinforcing layer”).  The use of the second ion exchange material contributes to improved MEA durability ([0021]-[0022]). 

As such, it would have been obvious to insert a second ion exchange material between the electrolyte layer and catalyst layer disclosed by Uchida, as taught by Berta, in order to improve durability of the MEA. 

In combination, the electrolyte layer and second ion exchange layer have the same dimension along a length direction, orthogonal to the stacking direction and the catalyst has a dimension greater than the adjacent electrode but less than the second layer in that same length direction, teaching “wherein the cross-sectional areas of the first and second layers, the reinforcing layer and the cathode or anode are measured in a length-wise direction”. 





Regarding Claim 3, modified Uchida discloses the electrolyte layer includes the at least one second ion exchange layer (Berta 12 Fig. 1, 3 Uchida Fig. 1 teaching the claimed “wherein the electrolyte membrane comprises the at least one ionomer layer”) and may contain expanded PTFE (Berta [0022] teaching “and a porous film made of expanded polytetrafluoroethylene (e-PTFE)”).  Berta sets forth that the thickness of the electrolyte layer stack is a known result effective variable in that increased thickness reduces ionic resistance while increases susceptibility to damage ([0006]) such that one or ordinary skill in the art would appreciate optimization to result in known effects to the layers, requiring no more than routine experimentation to arrive at the claimed “having a thickness of 3 to 50 .mu.m and”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 4, modified Uchida discloses forming a sub-gasket about the periphery of the MEA (Uchida [0006] teaching the claimed “further comprising: a sub-gasket bonded to each edge of both surfaces of the cathode or anode and the electrolyte membrane”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721